          Case 2:16-cv-03008-APG-EJY Document 44 Filed 06/01/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A. and FEDERAL                       Case No.: 2:16-cv-03008-APG-EJY
   NATIONAL MORTGAGE ASSOCIATION,
 4                                                         Order (1) Dismissing Moot Claims,
        Plaintiffs                                     (2) Denying as Moot Motion for Judgment,
 5                                                      and (3) Directing Clerk of Court to Enter
   v.                                                           Judgment and Close Case
 6
   LOS PRADOS COMMUNITY                                                [ECF No. 34]
 7 ASSOCIATION, INC., et al.,

 8          Defendants

 9         I previously granted summary judgment in favor of plaintiffs Bank of America, N.A. and

10 Federal National Mortgage Association (Fannie Mae) on their declaratory relief claim based on

11 the federal foreclosure bar in 12 U.S.C. § 4617(j)(3). ECF No. 33. I did not direct the clerk of

12 court to enter judgment because the plaintiffs’ damages claims against defendants Los Prados

13 Community Association, Inc. and Nevada Association Services, Inc. remained pending. See ECF

14 No. 1. Because these claims were alternative to the plaintiffs’ declaratory relief claim, I dismiss

15 them as moot. And because I dismiss those claims as moot, I deny the plaintiffs’ motion for

16 certification under Federal Rule 54(b) as moot and direct the entry of final judgment.

17         I THEREFORE ORDER that the plaintiffs’ alternative damages claims against

18 defendants Los Prados Community Association, Inc. and Nevada Association Services, Inc. are

19 DISMISSED as moot.

20         I FURTHER ORDER that the plaintiffs’ motion for entry of final judgment under Federal

21 Rule of Civil Procedure 54(b) (ECF No. 34) is DENIED as moot.

22         I FURTHER ORDER the clerk of court to enter judgment in favor of the plaintiffs and

23 against defendant Williston Investment Group, LLC as follows: It is hereby declared that the
          Case 2:16-cv-03008-APG-EJY Document 44 Filed 06/01/20 Page 2 of 2



 1 homeowners association’s non-judicial foreclosure sale conducted on January 18, 2013 did not

 2 extinguish Federal National Mortgage Association’s interest in the property located at 5236

 3 Woodlawn Lane in Las Vegas, Nevada, and thus the property is subject to the deed of trust.

 4        I FURTHER ORDER that the clerk of court to close this case.

 5        DATED this 1st day of June, 2020.

 6

 7
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
